*847MEMORANDUM BY THE COURT
In this case the plaintiff has not proved the items of its claim. But if it had, it is bound by the award and its acceptance thereof, Delaine Mills v. United States, 57 C. Cls. 453, 459.
The plaintiff is also bound to pay the balance due on its note to the United States. There has been no reason advanced by the plaintiff why it should not be so bound, and we are therefore constrained to enter judgment for the amount so due with interest.
Judgment for the United States in the sum of $10,892.75, with interest thereon at the rate of 6 per cent per annum from June 3, 1920, until paid.